Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about May 7, 1998, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights and committed custody and guardianship of the subject child to the Commissioner of Social Services and petitioner agency for purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding of permanent neglect against respondent, based on respondent’s failure to plan for her child’s future for more than one year (see, Matter of Tiwana M., 267 AD2d 144; Matter of Emily A., 216 AD2d 124). Despite petitioner’s diligent efforts during the statutorily relevant period to encourage the parent-child relationship, respondent failed to complete a drug rehabilitation program, leaving unaddressed a principal impediment to her assumption of parental responsibilities, and failed to visit the child on a regular basis (cf., Matter of Sheila G., 61 NY2d 368). The dispositional determination that it would be in the child’s best interests (see, Matter of Star Leslie W., 63 NY2d 136, 147-148) to terminate respondent’s parental rights to facilitate the child’s adoption was also warranted. Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Rubin and Buckley, JJ.